Citation Nr: 0943819	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for depression/bipolar 
disorder as secondary to the residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 
1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board 
previously remanded this matter in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2008 Board remand, the RO was instructed to 
take appropriate action to schedule the Veteran for a VA 
examination, to include a request that the examiner determine 
the nature and etiology of any current residuals of a back 
injury.  

A VA examination was conducted in June 2009.  The examiner 
diagnosed several back disabilities.  However, in the Board's 
view, the examiner did not offer an opinion as to whether it 
is at least as likely as not (a 50% or higher degree of 
probability) that such back disabilities are causally related 
to the Veteran's active duty service.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because the Veteran's claim for service connection for 
residuals of a back injury is being remanded, and because 
adjudication of this claim may impact adjudication of the 
Veteran's claim for service connection for depression/bipolar 
disorder as secondary to the residuals of a back injury, the 
Board concludes that these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's claim for service 
connection for depression/bipolar disorder as secondary to 
the residuals of a back injury also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the June 2009 VA 
examiner provide an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's low back disabilities are 
causally related to the Veteran's active 
duty service.  A rationale for such 
opinion should be furnished.   It is 
imperative that the claims file be made 
available to the examiner for review.  

2.  After completion of the foregoing, 
readjudicate the claim of service 
connection for residuals of a back 
injury.  Then, the RO should 
readjudicate the Veteran's claim for 
depression/bipolar disorder as 
secondary to the residuals of a back 
injury.  If the benefits sought on 
appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


